Title: To Benjamin Franklin from the Abbé de St. Farre, 31 March 1782
From: St. Farre, abbé —— de
To: Franklin, Benjamin


Monsieur
ce 31 Mars 1782.
M. le chevalier d’uvet de contour officier dans la marine agé de dix-huit a vingt ans est venû me trouver hier, et m’exposer ses malheurs pour m’engager a venir a son secours. Quelqu’intéressant que soit ce récit et la grande douceur dont il l’accompagne, je n’ai pas crû devoir me prêter facilement a ses vües dans la crainte de fournir a sa grande jeunesse des moïens de se perdre: je ne lui ai point laissé ignorer mes inquiétudes, et il a pensé qu’il les dissiperoit en se réclamant de vous; il ne pouvoit pas en effet me citer d’authorité plus respectable pour moi: vous l’avez envoïé, dit-il, a M. de beaumarchais pour recevoir la gratification que l’on accorde a tous ceux qui sont prisonniers de guerre, et l’absence de M. de beaumarchais pour plusieurs jours le laisse sans ressources. Votre réponse, Monsieur, déterminera ma sensibilité, et je me trouverai tres heureux de pouvoir etre de quelqu’utilité a un jeune infortuné avoüé par vous. Si au contraire il se trouve que son histoire est un petit roman, je gemirai pour l’humanité de voir que le vice se trouve avec les années les plus tendres et tous les déhors de la candeur. Je ne gouterai que la satisfaction d’avoir pû vous assurer des sentiments respectueux avec les quels j’ai l’honneur d’etre Monsieur votre tres humble et tres obéïssant serviteur
L’abbé DE St. FARREPrieur de St. Martin
M. franklin.
 
Notation: L’abbé de St. Favre. 31. mars 1782.
